Citation Nr: 0811095	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from February 1983 to 
September 1987, and from January 1988 to June 1989.

This matter came before the Board of Veterans' Appeals on 
appeal from a decision of March 2002 by the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).  The Board remanded the hearing loss claim for 
additional development in January 2007.  The case is now 
ready for appellate review.  


FINDING OF FACT

The veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in August 2001, January 2004 and February 2007 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial duty to assist letter was provided prior to the 
adjudication of the claim.  In addition, the letters 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  Notice in 
March 2006 also included information regarding the evidence 
to establish a disability rating and an effective date for 
the award of benefits if service connection is awarded.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and available post service 
treatment records have been obtained.  He has declined a 
hearing.  He has been afforded VA examinations.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
organic disease of the nervous system or a chronic 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.  Specifically, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board finds that there is no objective medical evidence 
to show that the veteran currently has a hearing loss 
disability.  The report of an audiology examination conducted 
by the VA in September 2001 reflects that the examiner 
concluded that the veteran's test performance did not match 
his everyday ability, and that there was a discrepancy 
indicating that his responses reflected a lack of cooperation 
with test procedures.  It was further stated that the 
veteran's responses were not considered to be reliable.

More recently, on the authorized VA audiological evaluation 
in April 2007, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
25
LEFT
20
20
25
15
20

The average for the right ear was 24, and the average for the 
left ear was 20.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 96 
percent in the left ear.  The diagnosis was hearing acuity 
within normal limits in both ears, speech recognition was 
excellent in both ears.  In an addendum, the VA examiner 
stated that the veteran's hearing was normal on separation 
from service, that the veteran does not have any ratable 
hearing loss, and that in his opinion, any hearing loss was 
not related to military service.  

The Board notes that these findings are not severe enough to 
show the presence of a hearing loss disability under VA 
standards set forth in 38 C.F.R. § 3.385.  The veteran does 
not currently have hearing loss with the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz being 40 decibels or greater; or auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz being 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test being less 
than 94 percent.

Although the veteran has given his own opinion that he has a 
hearing loss disability, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In the present 
case, the objective testing has greater probative value than 
the veteran's subjective opinion regarding the severity of 
the hearing loss.  The Court held in Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) that a service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Accordingly, 
the Board concludes that a hearing loss disability was not 
incurred in or aggravated by service.


ORDER

Service connection for hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


